CCA 20120514. On consideration of the pleadings of the parties, and oral argument, held on October 10, 2012, it is ordered that the parties file supplemental briefs on the following additional issues:
I. WHETHER, IN LIGHT OF DENEDO v. UNITED STATES, 556 U.S. 904 (2009), CLINTON v. GOLDSMITH, 526 U.S. 529 (1999), UNITED STATES v. LOPEZ de VICTORIA, 66 M.J. 67 (C.A.A.F. 2008), ABC, INC. v. POWELL, 47 M.J. 363 (C.A.A.F. 1997), UNITED STATES v. HERSHEY, 20 M.J. 433 (C.M.A. 1985), ARTICLES 36, 66, AND 67, UCMJ, AND RULE FOR COURTS-MARTIAL 806, THIS COURT AND THE UNITED STATES ARMY COURT OF CRIMINAL APPEALS HAVE SUBJECT-MATTER JURISDICTION OVER APPELLANTS’ REQUEST FOR EXTRAORDINARY RELIEF.
II. WHETHER APPELLANTS, NON-PARTIES TO THE COURT-MARTIAL, HAVE STANDING IN THIS COURT OR THE UNITED STATES ARMY COURT OF CRIMINAL APPEALS TO FILE A REQUEST FOR EXTRAORDINARY RELIEF IN THIS MATTER.
III. ASSUMING JURISDICTION, (1) IN THE CONTEXT OF THE RECORDS NOW AT ISSUE, WHICH OFFICIALS ARE LAWFULLY AUTHORIZED TO DIRECT PUBLIC RELEASE OF SUCH RECORDS, AND (2) TO WHAT EXTENT MUST APPELLANTS FIRST DEMONSTRATE THAT THEY HAVE MADE THEIR INITIAL REQUEST TO *443AN APPROPRIATE RECORDS CUSTODIAN AND HAD SUCH REQUEST DENIED.
Appellants’ brief on these issues shall be filed within ten days of the date of this Order. Appellees’ brief shall be filed within five days of the filing of Appellants’ brief. Counsel for Private Bradley Manning, the accused at the pending court-martial, may also file a brief on the above issues within ten days of the date of this Order.